Citation Nr: 1728575	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of recurrent ear infections status post-surgical intervention.
	
2.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2011, during the pendency of the appeal, the RO increased the rating for residuals of recurrent ear infections to 10 percent, effective January 22, 2008. This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In February 2012, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board previously remanded these issues in May 2012 for further evidentiary development.  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.




FINDINGS OF FACT

1.  The rating the Veteran receives for residuals of recurrent ear infections is the highest schedular rating allowable under the pertinent diagnostic code, and no other diagnostic code allows for a higher rating.

2.  The Veteran's residuals of recurrent ear infections are reasonably shown to involve itching and require frequent and prolonged treatment.  

3.  Audiometric examinations corresponded to no greater than a level VI hearing loss for the right ear and no greater than a level I hearing loss for the left ear.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of recurrent ear infections status post-surgical intervention are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.87, DC 6200 (2016).

2.  The criteria for an initial compensable disability rating for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in May 2012.  With respect to the issues decided, the Board instructed the RO to obtain Social Security Administration (SSA) records and any other outstanding records, as well as schedule the Veteran for VA examinations and readjudicate the claim.   The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended appropriate September 2015 VA examinations.  The RO readjudicated the claims most recently in a December 2015 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2008 letter, and multiple additional letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, relevant SSA records, and VA treatment records with the file.  The Veteran has not indicated, and the record does not suggest, that additional VA treatment records, private treatment records, or relevant SSA records exist which have not already been associated with the claims file.

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was most recently afforded a VA hearing and ear examination in September 2015.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the report sufficient on which to base a decision in this matter.

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here the disabilities have not significantly changed during the appeal period and uniform evaluations are warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one DC is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In deciding this claim, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence submitted or that VA has obtained on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

IV.  Evaluation of Residuals of Recurrent Ear Infections 

An October 2011 rating decision assigned a 10 percent evaluation under DC 6200, effective January 22, 2008, for residuals of recurrent ear infections, status post-surgical interventions.  38 C.F.R. § 4.87.

DC 6200 provides a maximum of a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  A Note to DC 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87.

The Board notes that service connection is currently in effect for disabilities that include bilateral hearing loss and tinnitus, and that these disabilities have been assigned separate evaluations.

The Veteran has a history of cholesteatoma in her right ear.  According to the available medical records, it appears the last time cholesteatoma was present was March 2008.  There is no credible evidence suggesting the presence of cholesteatoma during the appeal period.  The Veteran has a healed perforation in her right tympanic membrane due to chronic serous otitis media, repeated myringotomies, and the removal of the right cholesteatoma.  The Veteran has also had a tympanostomy tube in her left ear, as well as a perforation in her left tympanic membrane.  A review of VA treatment records shows regular treatment for chronic ear infections.

December 2009 VA treatments records document an ear exam which found no fluid in mastoids and no cholesteatoma.  The Veteran did report that both of her ears felt plugged, but that she did not experience pain or drainage.

February 2012 VA treatment records report that the Veteran denied ear pain, tinnitus, changes in hearing, or vertigo.

The Veteran attended a VA examination in June 2012.  There was no evidence of aural polyps, discharge, or cholesteatoma.

In August 2012 VA treatment records, the physician noted that the Veteran did not have any reoccurring cholesteatoma or ear drainage.

The Veteran attended a VA otolaryngology appointment in September 2013.  The Veteran's left ear tube was in place and appeared patent.  The right ear's tympanic membrane had postsurgical changes but there was no evidence of drainage or cholesteatoma.

The Veteran attended a VA examination in September 2015.  She reported that she experiences dull, aching pain in both ears and continues to experience ear infections in her left ear.  There was no evidence of aural polyps, discharge, or cholesteatoma, but the Veteran did report itching, hearing impairment, and tinnitus. 

The probative evidence of record is against a rating in excess of 10 percent for the Veteran's residuals of recurrent ear infections.  The Veteran is currently assigned a 10 percent disability evaluation for this disability, which is generally the highest evaluation allowed by the rating schedule for residuals of ear infections.  38 C.F.R. § 4.87, DC 6200 (2016).

There is no probative evidence of record that the Veteran is entitled to a rating higher than the maximum allowed under the rating scheduler for residuals of recurrent ear infections.  See 38 C.F.R. § 4.87, DC 6200.

Accordingly, the claim for a rating in excess of 10 percent disability for residuals of recurrent ear infections is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

V.  Evaluation of Hearing Loss 

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a),(b).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran is currently in receipt of a noncompensable rating for a bilateral hearing loss disability.  The Veteran disagrees with this initial rating.
After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for a bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

In July 2008, the Veteran reported that her hearing impairment made it difficult for her to succeed in the workforce.  She stated that she believed she was terminated from her previous job because of her hearing impairment.

In October 2009, SSA records indicated that the Veteran was able to use the telephone without any noted issues or special devices.

At the Veteran's June 2012 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

75
65
60
75
LEFT

15
35
40
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.

Here, the right ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Applying 38 C.F.R. § 4.85, Table VIA (most favorable table), for the right ear and Table VI for the left ear, to the above audiological findings, the Veteran has a numeric designation of V for the right ear, and I for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a noncompensable disability evaluation.

At the Veteran's May 2015 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

80
80
65
70
LEFT

40
45
55
35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.

It is again demonstrated that the right ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Applying 38 C.F.R. § 4.85, Table VIA (most favorable table), for the right ear and Table VI for the left ear, to the above audiological findings, the Veteran has a numeric designation of VI for the right ear, and I for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a noncompensable disability evaluation.

The examiner noted that the Veteran's bilateral hearing disability has altered the professional path of the Veteran, but did not conclude that she was unable to obtain gainful employment. 

To the extent that the Veteran reports that her acuity is worse than evaluated, the Board has considered her statements.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with her hearing; however, she is not competent to assign particular speech recognition scores or pure tone decibel reading to her current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra.

VI.  Additional Considerations

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran has stated numerous times, including during a November 2008 VA examination and a September 2011 SSA disability evaluation, that she is unable to properly function in the workplace because of her hearing loss and multiple ear medical appointments.  However, the Veteran reported working full time during a September 2015 VA examination.  In an October 2015 VA examination, the Veteran reported that she started her own dog grooming business in January 2015 in addition to working part time for another dog grooming establishment.  During this time she was also attending school part time in order to become a veterinary assistant.

While the evidence shows that the Veteran reported difficulty with hearing coworkers and supervisors, her hearing and ear disabilities do not prevent her from obtaining gainful employment.  Therefore, the Board finds that TDIU based on the Veteran's service-connected hearing and ear disabilities is not warranted.

Neither the Veteran nor her representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).  


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of recurrent ear infections, status post-surgical intervention, is denied.

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


